United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1507
                                    ___________

Gerald Thornton,                         *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Western
Bob Holden,                              * District of Missouri.
                                         *
             Appellee.                   *        [UNPUBLISHED]
                                    ___________

                          Submitted: April 4, 2003

                               Filed: April 11, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Gerald Thornton appeals the district court’s1 denial of his Federal Rule of Civil
Procedure 60(b) motion. Having carefully reviewed the record, we conclude that the
district court did not abuse its discretion in denying Mr. Thornton’s motion. See
Arnold v. Wood, 238 F.3d 992, 998 (8th Cir.) (standard of review; Rule 60(b) is not
vehicle for re-argument of merits, and movant must show exceptional circumstances



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
to justify relief), cert. denied, 534 U.S. 975 (2001). Accordingly, we affirm. See 8th
Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-